t c summary opinion united_states tax_court christopher christie petitioner v commissioner of internal revenue respondent docket no 2427-02s filed date christopher christie pro_se john d faucher for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction under sec_151 whether petitioner is entitled to head-of-household filing_status under sec_2 and whether petitioner is entitled to the earned_income_credit under sec_32 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was houston texas petitioner was incarcerated in the texas state prison system at amarillo texas for years he was released from incarceration on or about date at that time petitioner moved in with his mother and an aunt who lived in a home owned by them and other brothers and sisters petitioner lived with them throughout the remainder of shortly after his release from prison petitioner began working for several of his friends doing carpentry work they paid petitioner in cash for his services and no irs forms w-2 wage and tax statement were issued to him at the end of with respect to the amounts paid to him at trial petitioner admitted earning between dollar_figure to dollar_figure while he was so employed in date petitioner began working for mhi hotels llc and earned dollar_figure with this employer during the remainder of this amount was reflected on a form_w-2 issued to petitioner although petitioner previously had a common-law marriage he was not married during the year however petitioner claims to have had a child in a relationship with a different woman and offered into evidence a birth certificate for a female named la toya la'que johnson who was born on date and whose mother is listed as shirley dianne johnson the birth certificate however does not list a father although petitioner claims he was the father of la toya johnson petitioner was never married to shirley dianne johnson petitioner filed a federal_income_tax return for on which he reported the dollar_figure wage and salary income earned from mhi hotels llc he did not report the cash income he earned doing carpentry work petitioner claimed head-of-household filing_status and claimed a dependency_exemption deduction for la toya johnson the return shows a zero tax_liability federal_income_tax withheld of dollar_figure and a claimed earned_income_credit of dollar_figure based upon la toya johnson as the qualifying_child the tax withheld and the earned_income_credit totaled dollar_figure all of which was claimed as a refund petitioner did not elect to have that amount applied to hi sec_2001 estimated federal_income_tax in the notice_of_deficiency respondent disallowed petitioner's claimed dependency_exemption disallowed the earned_income_credit and determined that petitioner's filing_status was single rather than head-of-household although respondent became aware of petitioner's unreported cash income from petitioner's admission at trial respondent did not move to assert an increased deficiency attributable to the unreported cash income payments the court first addresses petitioner's entitlement to the claimed dependency_exemption deduction for la toya johnson the court assumes that la toya johnson was petitioner's child although the evidence for such a conclusion is not entirely convincing sec_151 allows taxpayers to deduct an annual exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain at trial respondent agreed that sec_7491 is applicable in this case because the audit of petitioner's federal_income_tax return commenced after date sec_7491 in certain instances shifts the burden_of_proof from petitioner to respondent rule a the court concludes the burden_of_proof did not shift to respondent because petitioner failed to satisfy the conditions of sec_7491 specifically petitioner maintained no records to substantiate the claimed dependency_exemption and ignored all requests by respondent prior to trial for such information petitioner's first meeting with counsel for respondent was a belated appearance after the court had completed the call of the calendar at the commencement of the trial session sec_7491 individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son or daughter of the taxpayer see sec_152 sec_1_152-1 income_tax regs provides that in determining whether an individual received over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in 56_tc_512 this court held that in establishing that more than one- half of a dependent's support has been provided a prerequisite to such a showing is the demonstration by competent evidence of the total amount of the dependent's support from all sources for that year if the amount of total support is not established and cannot be reasonably inferred from competent evidence available to the court it is not possible to conclude that the taxpayer claiming the exemption provided more than one-half of the support of the claimed dependent petitioner was incarcerated for the first months of the year and admitted he provided no support to la toya johnson during that period after petitioner was released from incarceration and began residing with his mother and aunt shirley johnson and her child moved in with them petitioner acknowledged that shirley johnson held part-time jobs during that period although no evidence was presented as to the amount of her earnings or other sources of support she may have had nor was any evidence presented to show what amounts petitioner provided to his daughter for her support the home was not owned by petitioner although he claimed at trial that he paid the utilities and the groceries for all the occupants of the home petitioner however maintained no records to document the amounts that were expended by him and in particular the amounts spent for his daughter his mother and aunt were both receiving retirement benefits and presumably shared in some of these expenses on this record the court concludes that petitioner failed to establish that he provided more than half of la toya johnson's support during respondent is sustained on this issue the second issue is whether petitioner is entitled to head- of-household filing_status for the year at issue sec_2 provides generally that an individual shall be considered a head- of-household if among other requisites not pertinent here such individual maintains as his home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of an unmarried son or daughter of the taxpayer see sec_2 the evidence fails to establish that petitioner maintained as his home a household that constituted the principal_place_of_abode for la toya johnson petitioner did not own the home where he resided for only half the year and his claim to paying the costs for utilities and food for maintenance of the household does not satisfy the court that petitioner maintained a household during the year at issue respondent therefore is sustained in the disallowance of petitioner's claimed head-of- household filing_status the final issue is petitioner's claim to the earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 to satisfy the age_test the qualifying_child must not have attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins sec_32 petitioner's daughter la toya johnson attained age on date therefore petitioner's daughter does not satisfy the age_test and therefore was not a qualifying_child for purposes of the earned_income_credit however sec_32 allows an earned_income_credit to an eligible_individual if such individual does not have a qualifying_child but satisfies the following conditions such individual's principal_place_of_abode was in the united_states for more than one-half of the taxable_year the individual had attained age and not attained age on or before the close of the taxable_year and such individual was not a dependent for whom a deduction is allowable under sec_151 to another taxpayer for the taxable_year at issue sec_32 ii and iii on this record the court is satisfied that petitioner was at least years of age and had not attained age prior to accordingly the court holds that petitioner is entitled to the earned_income_credit under sec_32 as an eligible_individual with no qualifying children sec_32 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
